t c memo united_states tax_court horace monroe chambers petitioner v commissioner of internal revenue respondent docket no filed date horace monroe chambers pro_se randall craig schneider for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax court rules_of_practice and procedure we round all dollar amounts to the nearest dollar the issues for our consideration are whether petitioner received unreported taxable_income of dollar_figure and whether petitioner is liable for additions to tax under sec_6651 and findings_of_fact petitioner resided in california when he filed the petition for tax_year petitioner did not file an income_tax return pursuant to sec_6020 respondent completed a substitute for return for petitioner for tax_year respondent allowed petitioner one exemption and the standard_deduction the income shown on the return is dollar_figure petitioner is an annuitant of the civil service retirement_system csrs the records of the office of personnel management opm show that in tax_year petitioner received a gross annuity of dollar_figure the records also reflect that dollar_figure was distributed to petitioner and dollar_figure was distributed to his former spouse petitioner does not contend that he had itemized_deductions and did not dispute the standard_deduction respondent concedes that petitioner’s gross annuity distribution amount should have been reduced by dollar_figure this reduction reflects petitioner’s contributions to his retirement_plan opinion petitioner has the burden of proving that respondent’s determinations are in error including the determination of unreported income see rule a 290_us_111 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases such as this the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity or demonstrating that the taxpayer actually received unreported income see 596_f2d_358 9th cir rev’g 67_tc_672 see also 680_f2d_1268 9th cir holding that the commissioner’s determination_of_a_deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance of the evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 respondent has established that evidentiary foundation moreover petitioner has not claimed or shown that he meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue i unreported income sec_61 provides g ross income means all income from whatever source derived including but not limited to the following items pensions petitioner does not dispute that he received dollar_figure from csrs in tax_year rather petitioner contends that opm has miscalculated his annuity petitioner believes that he should have received a higher amount petitioner contends that the amount on the notice_of_deficiency is incorrect petitioner’s contention as to the proper amount of his annuity for tax_year is not an issue that is properly before this court the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 see also 320_us_418 this court lacks jurisdiction over the allocation or amount of petitioner’s annuity payments petitioner does not dispute that he received dollar_figure respondent included this amount on the substitute for return we conclude petitioner’s taxable_income for is the dollar_figure of income from his annuity distribution less his dollar_figure of contributions to his retirement_plan ii additions to tax under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any addition_to_tax see rule a 116_tc_438 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect higbee v commissioner t c pincite a sec_6651 sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect see 469_us_241 harris v commissioner tcmemo_1998_332 petitioner did not file a tax_return for respondent’s records show there was no tax_return filed for tax_year respondent has met the burden of production under sec_7491 petitioner did not show reasonable_cause for his failure_to_file a timely tax_return therefore petitioner is liable for the addition_to_tax under sec_6651 for tax_year b sec_6651 sec_6651 imposes an addition_to_tax for failure to timely pay the amount shown on a return in a case such as this where the taxpayer did not timely file a return for the tax_year at issue the commissioner must introduce evidence that a valid substitute for return was made pursuant to sec_6020 sec_6651 petitioner did not dispute the validity of the substitute for return petitioner did not show reasonable_cause for his failure to pay the amount shown as due on his tax_return we hold that petitioner is liable for the addition_to_tax under a for tax_year any contentions we have not addressed are irrelevant moot or meritless because the amounts of the deficiency and the additions to tax must be reduced to account for petitioner’s contributions of dollar_figure to his retirement_plan decision will be entered under rule
